 

EXHIBIT 10.4

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of              by
and between SAVVIS, Inc., a Delaware corporation (the “Company”), and
             (“Indemnitee”).

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance and adequate
indemnification against claims and actions against them arising out of their
service to and activities on behalf of the corporations.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
continue to attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, directors, officers and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the corporation or
business enterprise itself. The Company’s certificate of incorporation (as
amended from time to time, the “Certificate”) and the Company’s bylaws (as
amended from time to time, the “Bylaws”) require indemnification of the
directors and officers of the Company. Indemnitee may also be entitled to
indemnification pursuant to the Delaware General Corporation Law (the “DGCL”).
The Certificate, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and the
directors, officers and other persons with respect to indemnification and
advancement of expenses.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
directors, officers and other persons to the fullest extent permitted by
applicable law.

WHEREAS, this Agreement is a supplement to and in furtherance of the
Certificate, the Bylaws and any resolutions adopted by the Board pursuant
thereto or otherwise, and shall not be deemed a substitute therefor (unless they
are more favorable to Indemnitee than this Agreement), nor to diminish or
abrogate any rights of Indemnitee thereunder.

WHEREAS, Indemnitee is willing to serve as a director or officer (or continue to
so serve, as the case may be) of the Company (and/or one or more of its
subsidiaries) on the condition that he or she is indemnified, and his or her
expenses are advanced, and on the other terms and conditions set forth herein,
and the Company desires Indemnitee to so serve.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees to serve as a director
and/or officer (or continue to so serve, as the case may be) of the Company
(and/or one or more of its subsidiaries), and by its execution of this Agreement
the Company confirms its request that Indemnitee serve as a director and/or
officer (or continue to so serve, as the case may be). Indemnitee may at any
time and for any reason resign from such position or terminate such service with
immediate effect (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to retain Indemnitee in such position, but
neither such resignation or termination nor the length of such service shall
affect Indemnitee’s rights under this Agreement. This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries or
any Enterprise (as defined below)) and Indemnitee, supersede any employment
contract to which Indemnitee is a party or create any right of Indemnitee to
continued employment.

Section 2. Definitions. As used in this Agreement:

(a) “Corporate Status” means the status of a person who is or was a director (or
a member of any committee of the board of directors), officer, employee,
trustee, manager or agent of the Company or any of its subsidiaries, or of any
predecessor thereof, or of any other corporation, limited liability company,
partnership or joint venture, trust, or other enterprise, or of any predecessor
thereof, which such person is or was serving at the request of the Company.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” means the Company or any of its subsidiaries, or any
predecessor thereof, and any other corporation, limited liability company,
partnership, joint venture, trust, or other enterprise, or any predecessor
thereof, of which Indemnitee is or was serving at the request of the Company as
a director, officer, employee, trustee, manager, agent or fiduciary.

(d) “Expenses” means all attorneys’ fees, disbursements and expenses, retainers,
court, arbitration and mediation costs, transcript costs, fees, disbursements
and expenses of experts, witness fees, travel expenses, duplicating costs, costs
of collecting and producing documents, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in, a Proceeding. Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent and (ii) for purposes of Section 10(d) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses,
however, shall not include amounts paid in settlement by Indemnitee without the
Company’s prior written consent (which shall not be unreasonably withheld or
delayed).



--------------------------------------------------------------------------------

 

(e) “Independent Counsel” means a law firm, or a member of a law firm competent
to render an opinion under applicable law, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent (i) the Company or any of its subsidiaries or Indemnitee
in any matter (other than with respect to matters concerning Indemnitee under
this Agreement, or of other indemnitees under similar indemnification agreements
similar to this Agreement) or (ii) any other party to the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(f) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, claim, demand,
discovery request, formal or informal investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of the Company or any of its subsidiaries or otherwise and whether
of a civil, criminal, administrative, legislative or investigative nature,
including any appeal therefrom, in which Indemnitee was, is, will be or is or
was threatened with being, involved as a party, potential party, witness or
otherwise by reason of or in connection with the fact that Indemnitee is or was
a director or officer of the Company or any of its subsidiaries, by reason of or
in connection with any action taken or not taken by him or her or of any action
or inaction on his or her part while acting as director or officer of the
Company or any of its subsidiaries or by reason of or in connection with the
fact that he or she is or was serving at the request of the Company or any of
its subsidiaries as a director, officer, employee, trustee, manager or agent of
another corporation, limited liability company, partnership, joint venture,
trust, or other enterprise, or any predecessor thereof, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement.

(g) “To the fullest extent permitted by applicable law” means, without
limitation:

 

  i. to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement or the
corresponding provision of any amendment to or replacement of the DGCL; and

 

  ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the scope and/or extent to which a corporation may indemnify its directors and
officers.

(h) References herein to “other enterprise” shall include all employee benefit
plans of the Company and/or its subsidiaries, or any predecessor thereof;
references herein to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references herein to “serving at the request of
the Company” shall include any service as a director, officer, employee,
trustee, manager or agent of the Company or any of its subsidiaries which
imposes duties on, or involves services by, such director, officer, employee,
trustee, manager or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted



--------------------------------------------------------------------------------

in good faith and in a manner he or she reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

Section 3. Indemnification in General. Indemnitee shall be indemnified by the
Company to the fullest extent permitted by applicable law against all Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including, without limitation, all interest, assessments and other charges in
connection therewith) actually and reasonably incurred by Indemnitee or on his
or her behalf in connection with any Proceeding or any claim, issue or matter
therein (including, without limitation, a Proceeding by or in the right of the
Company to procure a judgment in its favor) .

Section 4. Indemnification for Expenses if Indemnitee is Partly Successful.
Notwithstanding any other provisions of this Agreement, if Indemnitee is not
wholly successful in any Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by law, against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or matter, and against all Expenses
reasonably incurred in connection with a claim, issue or matter related to any
claim, issue, or matter on which Indemnitee was successful. For purposes of this
Section 4 and without limitation, the termination of any claim, issue or matter
in such Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

Section 5. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to provide any
indemnification in connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy of the Company or other indemnity provision applicable to
the Company, except with respect to any excess beyond the amount paid under any
such insurance policy or other such indemnity provision; or

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”), or similar successor statute, that the Company is entitled to recover
from Indemnitee, or (ii) any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Company pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

(c) except as provided in Section 10(a) or 10(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any



--------------------------------------------------------------------------------

Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

Section 6. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Company shall advance, to the fullest extent not prohibited
by applicable law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within 30 days after the receipt
by the Company of a statement or statements requesting such advances from time
to time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined in a judgment or order by a court of
competent jurisdiction from which no further appeal can be taken that Indemnitee
is not entitled to be indemnified by the Company for such advanced Expenses.
This Section 6 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 5.

Section 7. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to, or could, seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to the Company
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding to the extent then reasonably known to Indemnitee. To
obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably requested
by the Company which is reasonably necessary to determine whether and to what
extent Indemnitee is entitled to indemnification hereunder. The omission by
Indemnitee to notify the Company hereunder will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

(b) The Company will be entitled to participate in the Proceeding at its own
expense, except where counsel for Indemnitee reasonably conclude, and so advise
the Company, that the interests of the Company and Indemnitee with respect to
such Proceeding are or may be or become adverse.



--------------------------------------------------------------------------------

 

(c) The Company shall not settle, without Indemnitee’s prior written consent
(which may be provided or withheld in Indemnitee’s sole discretion), any
Proceeding (in whole or in part) against Indemnitee or which could have been
brought against Indemnitee, unless such settlement: (i) involves only the
payment of money by persons other than the Indemnitee; (ii) includes an
unconditional written release of Indemnitee from all liability (including,
without limitation, with respect to any Expense, judgment, fine, penalty or
damages) from and concerning any matters that are the subject of, or related to,
such Proceeding; (iii) contains an acknowledgement that the settlement is not,
nor is it construed as, an admission of wrongdoing by, or liability of,
Indemnitee, and that any such wrongdoing by, or liability of, Indemnitee is
denied; and (iv) imposes no limitation upon any conduct of Indemnitee.

Section 8. Procedure Upon Application for Indemnification.

(a) The Company intends that Indemnitee shall be indemnified to the fullest
extent permitted by applicable law as provided in this Agreement and it shall be
presumed that no determination with respect to Indemnitee’s entitlement to
indemnification shall be required in connection with such indemnification. Any
decision that a determination is required by applicable law in connection with
any indemnification of Indemnitee, and any such determination, shall be made
within thirty (30) days after receipt of Indemnitee’s written request for
indemnification, and shall be made by one of the following three methods, which
shall be at the election of the Board: (i) by a majority vote of the directors
of the Company who are not parties to such Proceeding, even though less than a
quorum, with the advice of Independent Counsel, (ii) by a committee of such
directors designated by majority vote of such directors, even though less than a
quorum, with the advice of Independent Counsel or (iii) if there are no such
directors, or if such directors so direct, by Independent Counsel in a written
opinion to the Company and Indemnitee. Payment to Indemnitee shall be made as
soon as practicable (but in any event, within ten (10) days) after the
determination of entitlement to indemnification. Notwithstanding anything to the
contrary in this Agreement, in no event shall a determination be required in
connection with advancement of Expenses pursuant to Section 6, in connection
with indemnification for Expenses incurred as a witness or potential witness (or
participation other than as a party), incurred in connection with any Proceeding
or portion thereof with respect to which Indemnitee has been successful in whole
or in part on the merits or otherwise, or in connection with any Proceeding
brought by Indemnitee pursuant to Section 10(d).

(b) If the determination of Indemnitee’s entitlement to indemnification is to be
made by Independent Counsel pursuant to clause (iii) of Section 8(a), the
Independent Counsel shall be selected by Indemnitee. The Company may, within ten
(10) days after written notice of such selection, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within fifteen (15) days after the earlier of submission by Indemnitee of a
written request for indemnification pursuant to Section 7(a) hereof, and the
final disposition of the Proceeding, including any appeal



--------------------------------------------------------------------------------

therein, no Independent Counsel shall have been selected and not objected to,
the Indemnitee may petition a court of competent jurisdiction for resolution of
any objection which shall have been made by the Company to the selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate (which person shall meet the requirements of an “Independent Counsel”
as defined in Section 2 of this Agreement), and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 8 hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 10(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(c) If the determination of Indemnitee’s entitlement to indemnification is to be
made by Independent Counsel pursuant to clause (iii) of Section 8(a),
Independent Counsel shall provide a written opinion to the Company, a copy of
which shall simultaneously be delivered to Indemnitee, of its determination as
to whether Indemnitee is entitled to indemnification. Indemnitee shall
reasonably cooperate with the Independent Counsel making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such counsel upon reasonable advance written request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Notwithstanding anything to the contrary in this Agreement, any
Expenses incurred by Indemnitee in so cooperating with the Independent Counsel
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

(d) The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

Section 9. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to Indemnitee’s entitlement to
indemnification hereunder, and in making any determination in any judicial or
arbitral review thereof, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by applicable law,
presume that a determination is not required, that Indemnitee has met the
applicable standard of conduct and is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a) of this Agreement, and the Company shall, to the
fullest extent not prohibited by applicable law, have the burden of proof by
clear and convincing evidence to overcome such presumptions in connection with
the making by the Board or a committee thereof or the Independent Counsel, as
the case may be, of any determination contrary to such presumptions. Neither the
failure of the Company (including by the Board or a committee thereof or
Independent Counsel, as the case may be) to have made a determination prior to
the commencement of any Proceeding pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by the Board or Independent Counsel, as the case may be) that
Indemnitee has not met such



--------------------------------------------------------------------------------

applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(b) If the person or persons or entity making the determination of whether
Indemnitee is entitled to indemnification hereunder shall not have made a
determination within 30 days after receipt by the Company of the Indemnitee’s
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by applicable law, be deemed to have
been made and Indemnitee shall be entitled to such indemnification, absent a
prohibition of such indemnification under applicable law; provided, however,
that in the event that Independent Counsel has been empowered or selected to
make the determination of whether Indemnitee is entitled to indemnification
hereunder, such 30-day period may be extended for a reasonable time, not to
exceed an additional 10 days, if such Independent Counsel in good faith requires
such additional time for the obtaining or evaluating of documentation and/or
information relating thereto and has informed the Company and Indemnitee in
writing thereof on or before the expiration of such 30-day period.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, finding, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not meet the applicable standard of conduct or
that a court of competent jurisdiction has determined that indemnification is
not permitted by this Agreement or otherwise.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. The provisions of this
Section 9(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

Section 10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Sections 8 and 9
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) payment of indemnification is not made pursuant to
Section 4 or the next-to-last sentence of Section 8(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor,
(iv) payment of indemnification pursuant to Section 3 of this Agreement is not
made within ten (10) days after an actual or deemed determination has been made
that Indemnitee is entitled to indemnification, or (v) in the event that the
Company or any other



--------------------------------------------------------------------------------

person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any Proceeding designed to deny, or recover from,
Indemnitee the benefits provided or intended to be provided hereunder, then
Indemnitee may commence a proceeding in the Delaware Chancery Court to determine
his or her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may commence an arbitration
seeking such determination, to be conducted by a single arbitrator (such
arbitrator to be an attorney with at least 15 years experience advising with
respect to, and/or litigating, issues of Delaware law involving corporate
governance) pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), to be conducted in the city where Indemnitee
then resides (or as near to such city as AAA can reasonably effectuate).
Indemnitee shall commence such proceeding or arbitration within 180 days
following the date on which Indemnitee first has the right to commence such
proceeding or arbitration pursuant to this Section 10(a); provided, however,
that failure by Indemnitee to so commence such proceeding or arbitration shall
not adversely affect Indemnitee’s rights under this Agreement, and provided
further, however, that such time period shall not apply in respect of a
proceeding brought by Indemnitee to enforce his or her rights under Section 4 of
this Agreement. The Company shall not oppose Indemnitee’s right to seek relief
pursuant to this Section 10(a).

(b) Any judicial proceeding or arbitration commenced pursuant to Section 10(a)
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of any adverse
determination or lack of a determination, or any other matter described in
clauses (i)-(v) of Section 10(a). In any judicial proceeding or arbitration
commenced pursuant to Section 10(a) the Company shall have the burden by clear
and convincing evidence of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

(c) If a determination shall have been made pursuant to Section 8 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by, and may not challenge, such determination in any forum; provided, that
the Company may challenge such determination in the Delaware Chancery Court no
later than 180 days after it has been made, if in an Indemnitee’s written
request for indemnification pursuant to Section 7(a), Indemnitee has made a
misstatement of a material fact and the person or persons or entity making the
determination had reasonably relied on such misstatement of material fact in
making its determination.

(d) The Company shall, to the fullest extent not prohibited by applicable law,
be precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the fullest extent not
prohibited by applicable law, such Expenses to



--------------------------------------------------------------------------------

Indemnitee, which are incurred by Indemnitee in connection with any Proceeding
brought by Indemnitee for indemnification, or advancement of Expenses, from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company or any of its subsidiaries,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

Section 11. Non-Exclusivity; Survival of Rights; Insurance; Subrogation;
Exculpation.

(a) The rights of Indemnitee to indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may now or at any time be entitled under
applicable law, including without limitation, the Certificate, the Bylaws,
applicable law, any agreement, a resolution of the Board or any committee
thereof, any liability insurance policy of the Company or otherwise; provided,
that (i) to the extent that Indemnitee is entitled to be indemnified by, or
receive advancement of Expenses from, the Company and by any shareholder of the
Company or any affiliate (other than the Company and its subsidiaries) of any
such shareholder or any insurer under a policy procured by any such shareholder
or affiliate, the obligations of the Company hereunder shall be primary and the
obligations of such shareholder, affiliate or insurer secondary, and (ii) the
Company and its subsidiaries shall not be entitled to contribution or
indemnification from or subrogation against such shareholder, affiliate or
insurer. No termination, alteration, amendment or repeal of this Agreement or of
any provision hereof shall limit or restrict any right or protection of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in or in connection with his or her Corporate Status prior to
such termination, alteration, amendment or repeal. To the extent that a change
in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate, Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. The Company shall not adopt any amendment
to the Certificate or Bylaws, the effect of which would be to deny, diminish or
encumber Indemnitee’s rights to indemnity pursuant to the Certificate, Bylaws,
the DGCL or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date upon which the amendment was
approved by the Board or the stockholders of the Company, as the case may be. If
the Company shall adopt any amendment to the Certificate or Bylaws the effect of
which is to so deny, diminish or encumber Indemnitee’s rights to indemnity, such
amendment shall apply only to acts or failures to act occurring entirely after
the effective date thereof and the Company shall, contemporaneously with the
adoption of such amendment, notify Indemnitee in writing of the effect of such
amendment on Indemnitee’s rights to indemnity. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment by Indemnitee of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) For the duration of Indemnitee’s service as a director and/or officer of the
Company or any of its subsidiaries, and thereafter for so long as Indemnitee
shall be subject to



--------------------------------------------------------------------------------

any pending or possible Proceeding indemnifiable hereunder, the Company shall
use commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for Indemnitee that is at least substantially comparable in scope and
amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance. Upon request, the Company shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials, and will notify Indemnitee of any material changes that have been
made to such documents. To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
employees or agents of the Company, its subsidiaries or of any other
corporation, partnership, joint venture, trust, or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, trustee,
manager or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has directors’
and officers’ liability insurance in effect, the Company shall give prompt
notice of such matter to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of or in connection with such matter
in accordance with the terms of such policies.

(c) Subject to Section 11(a), in the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute such papers required and
take such actions as the Company may reasonably request which are necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the written request of the Company or its
subsidiaries as a director, officer, employee, trustee, manager or agent of any
other corporation, limited liability company, partnership, joint venture, trust,
or other enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such other
corporation, limited liability company, partnership, joint venture, trust, or
other enterprise.

(e) Indemnitee shall not be personally liable to the Company or any of its
subsidiaries or to the stockholders of the Company or any such subsidiary for
monetary damages for breach of fiduciary duty as a director of the Company or
any such subsidiary; provided, however, that the foregoing shall not eliminate
or limit the liability of the Indemnitee (i) for any breach of the Indemnitee’s
duty of loyalty to the Company or such subsidiary or the stockholders thereof;
(ii) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of the law; (iii) under Section 174 of the
DGCL or any similar provision of other applicable corporations law; or (iv) for
any transaction from which the Indemnitee derived an improper personal benefit.
If the DGCL or such other applicable law shall be amended to permit further
elimination or limitation of the personal liability of directors, then the
liability of the Indemnitee shall, automatically, without any further action, be
eliminated or limited to the fullest extent permitted by the DGCL or such other
applicable law as so amended.



--------------------------------------------------------------------------------

 

(f) No legal action shall be brought and no cause of action shall be asserted by
or in the right of the Company or any of its subsidiaries against Indemnitee or
Indemnitee’s estate, spouse, heirs, executors, personal or legal
representatives, administrators or assigns after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period, provided,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.

Section 12. Duration of Agreement; Successors and Assigns.

(a) This Agreement shall continue until and terminate upon the later of (i) ten
years after the date that Indemnitee shall have ceased to serve as a director or
officer of the Company, or (ii) one year after the final termination, by
settlement or by final judgment or order no longer subject to appeal, of all
Proceedings then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder, and of all Proceedings
commenced by Indemnitee pursuant to Section 10 of this Agreement.

(b) This Agreement shall be binding upon the Company and its successors and
assigns, and shall inure to the benefit of Indemnitee and his or her estate,
spouse, heirs, executors, administrators, personal or legal representatives and
assigns. The Company shall require and cause any successor or assignee (whether
by direct or indirect purchase, merger, consolidation or otherwise to all or
substantially all of the securities, business or assets of the Company), by
written agreement in form and substance reasonably satisfactory to Indemnitee,
expressly to assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
such succession or assignment had not taken place. No such assumption and
agreement shall relieve the Company of any of its obligations hereunder, and
neither this Agreement nor any obligations hereunder shall otherwise be
assignable or delegable by the Company (and any such other purported assignment
or delegation shall be null and void).

Section 13. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (ii) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (iii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.



--------------------------------------------------------------------------------

 

Section 14. Enforcement; Entire Agreement.

(a) The Company expressly confirms and agrees that (i) it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve (or continue to serve) as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company and (ii) the Board
has reviewed this Agreement with the assistance of the Company’s legal counsel
and has expressly approved the same by resolution of the Board, which resolution
has been duly included in the minutes of the Board and the books and records of
the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written or implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate, the Bylaws, applicable
law, any agreement and any resolution of the Board or any committee thereof, and
shall not be deemed a substitute therefor (unless they are more favorable to
Indemnitee than this Agreement), nor to diminish or abrogate any rights of
Indemnitee thereunder.

Section 15. Modification and Waiver. No supplement, modification, amendment,
repeal, alteration, termination or cancellation of this Agreement or any
provision or portion thereof shall be binding unless executed by Indemnitee and
the Company. No waiver of any of the provisions of this Agreement shall be
effective unless in writing and executed by the party giving such waiver, nor
shall any waiver be deemed or shall constitute a waiver of any other provisions
of this Agreement (whether or not similar), nor shall any waiver of any
provisions of this Agreement constitute a continuing waiver.

Section 16. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which Indemnitee reasonably believes may be subject to indemnification
or advancement of Expenses covered hereunder. The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to the Indemnitee under this Agreement or otherwise.

Section 17. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing to the following addresses and shall be
deemed to have been duly given (i) on the date of delivery when personally
delivered or transmitted by facsimile or electronic mail prior to 5:00 p.m.
local time (subject, in the case of delivery by facsimile or electronic mail, to
written confirmation of receipt), (ii) one business day after deposit with
Federal Express or similar overnight courier service or (iii) three business
days after being mailed by first class mail, return receipt requested:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement or such other address as Indemnitee shall provide in writing to the
Company.



--------------------------------------------------------------------------------

 

(b) If to the Company to:

SAVVIS, Inc.

1 SAVVIS Parkway

Town & Country, Missouri 63017

Attention: General Counsel

Facsimile: (952) 852-4810

Email: pete.bazil@savvis.net

or to any other address as may have been furnished in writing to Indemnitee by
the Company.

Section 18. Contribution. Without limiting the foregoing provisions of this
Agreement, in order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Agreement is
held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by applicable law, contribute to the payment of all of
Indemnitee’s losses and liabilities, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement (including, without
limitation, all interest, assessments and other charges in connection therewith)
and/or for Expenses, incurred by or on behalf of Indemnitee in connection with
any Proceeding, including any appeals, relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

Section 19. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 10(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Chancery Court, and not in any other state or federal court
in the United States of America or any court in any other country, (ii) consent
to submit to the exclusive jurisdiction of the Delaware Chancery Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Chancery Court and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Chancery Court has been brought in an improper or inconvenient forum.

Section 20. Identical Counterparts. This Agreement may be executed in one or
more counterparts (via facsimile or electronic mail), each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.



--------------------------------------------------------------------------------

 

Section 21. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

* * * * *

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

SAVVIS, INC. By:     Name: Title:

 

INDEMNITEE By:     Name:   Address:   Email:  